El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Dictada sentencia en este caso el 15 de julio de 1921 a favor de la demandante y archivada al día siguiente en los autos por el secretario la notificación que de ella hizo a los demandados, el 26 de julio la corte inferior decretó la suspensión de los efectos de la sentencia mientras tanto preste la demandante la fianza exigida de acuerdo con el artículo 342 del Código de Enjuiciamiento Civil. El 15 de agosto fue prestada esa fianza y el 27 de agosto los demandados notifi-caron a la demandante su apelación contra la sentencia.
Ahora se nos pide por la parte apelada que desestimemos el recurso de apelación fundándose en que fué interpuesto después de los treinta días que la ley concede para interpo-nerlo, a cuya petición se oponen los apelantes alegando que descontados los días que estuvo paralizado el procedimiento su apelación resulta interpuesta dentro de treinta días. Por consiguiente la cuestión a resolver es si desde el 26 de julio *234al 15 de agosto quedó en suspenso el término para apelar la sentencia.
Dispone el artículo 342 antes citado que cuando la deman-dante no residiere en esta Isla, como ocurre en este caso, puede requerírsele para que preste fianza por las costas y gastos en que pudiere ser condenada y que cuando así se le requiriere habrá de suspenderse todo procedimiento en el pleito hasta que hubiere presentado la fianza al secretario, que será de trescientos dólares, pero pudiendo exigirse una fianza adicional o nueva fianza si aquélla no es garantía sufi-ciente ; y como cuando fué exigida a la demandante la fianza a que se refiere dicho precepto legal ya estaba dictada la sen-tencia y notificada a la parte a quien perjudica, la paraliza-ción del procedimiento tuvo el alcance, como la corte decretó, de suspender los efectos de la sentencia, siendo el inmediato que hasta que no fuera prestada estaba en suspenso el tér-mino para apelarla, pues de no ser así los demandados se hubieran visto obligados a interponer su apelación sin la garantía que para casos como el presente les concede la ley de estar garantizados en cuanto a las costas y gastos en que pueda ser condenada su demandante y quedarían huérfanos de la protección de la ley en el caso de que la sentencia fuera revocada y condenada en costas la demandante si la fianza no llegaba a prestarse. Si tal paralización no produjera la suspensión del término para apelar, que es paso correspon-diente a la parte que se cree perjudicada por la sentencia, entonces no existiría compulsión alguna que obligara a la demandante a prestar fianza. La paralización de los proce-dimientos surte efecto desde que se decreta y desde entonces no puede darse paso alguno en los procedimientos. En los casos citados en 3 C. J. página 1062, nota 73, fueron decla-radas nulas las notificaciones de la sentencia practicadas des-pués de estar paralizados los procedimientos.
Es cierto como alega la apelada que el término concedido por la ley para apelar es jurisdiccional y mandatorio y que *235no puede ser extendido por las cortes sin autorización ex-presa de la ley, pero entendemos qne la facultad concedida a las cortes por el artículo 342 citado para exigir fianza al demandante quedando en suspenso los procedimientos mien-tras la presta, lleva consigo como consecnencia la de qnedar en suspenso el término para apelar, pnes de otro modo no quedarían paralizados todos los procedimientos.
La moción de desestimación de la apelación debe ser ne-gada.

Declarada sin lugar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutcbison.